Citation Nr: 1229284	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 1999, the RO denied service connection for headaches and a neck condition.  The Veteran did not appeal the adverse determinations.  In a January 2006 decision, the Board determined that new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for headaches and a cervical spine disorder.  These claims were then remanded to the RO for further evidentiary development in January 2006.

In November 2006, the Board denied entitlement to service connection for headaches and a cervical spine disorder.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court vacated the Board's November 2006 decision for compliance with the instructions in a December 2009 Joint Motion for Remand (JMR).

In August 2010, the Board referred the case for a medical expert opinion as set forth in VHA Directive 2006-019 (dated April 3, 2006), and pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The corresponding medical opinion was prepared in September 2010 and associated with the claims file.

In February 2011, the Board remanded the appeal to the RO to ensure compliance with the terms of the JMR and Court Order.

Additionally, in the February 2011 Board decision, it was noted that the Veteran filed a May 2009 VA Form 9 requesting a travel Board hearing for a separate, yet unclear, issue from those discussed in connection with this appeal.  The matter was referred to the RO for appropriate action.  The Veteran was scheduled for a hearing in June 2012 before a Veterans Law Judge at the local RO.  In May 2012, the Veteran withdrew this request through his representative.  The Board therefore finds that the Veteran has withdrawn his request for a hearing before the Board.  38 C.F.R. § 20.704 (2011). 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, remand is again required prior to adjudicating the Veteran's appeal on the merits.

I.  Stegall Violation of February 2011 Board Remand

A remand is required to ensure the RO complies with the Board's prior February 2011 remand.  In the February 2011 remand, the Board directed the RO to:

...determine whether the VA doctor (John E. Fraley, M.D.) author of the May 2004 medical statement addressing this case, is available to author a new amendment providing more adequate detail in accordance with the December 2009 Joint Motion for Remand and Court Order.  If the doctor is not available, this determination should be clearly documented in the claims file.  Otherwise, the doctor should be asked to revisit the case and author an addendum to the May 2004 medical opinion that presents adequate detail to offer support for his conclusion, as directed in the December 2009 Joint Motion for Remand and Court Order.

(Emphasis added.)

In attempting to comply with these instructions, the RO obtained a June 2011 examination and opinion from another VA physician who commented on 
Dr. Fraley's May 2004 medical opinion.  Unfortunately, the RO failed to document whether Dr. Fraley was available to issue an amended medical opinion. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   

Although the Veteran's representative attempted to waive the remand compliance deficiency, see February 2012 statement, the Board finds there is a duty to ensure substantial compliance with the prior remand.  Remand for corrective action is thus necessary. 

II.  Private Treatment Records

There may also be outstanding pertinent private treatment records.  The Veteran alleges that Chris W. McKenney, D.C., of Belleview, Florida, began treating his head and neck problems in the 1980s.  See November 2010 statement.  The claims file contains treatment records from Dr. McKenney dated from April 1996 through November 2001.  There is no indication that the RO has attempted to obtain earlier treatment records from Dr. McKenney, or that these records are otherwise unavailable.  As these records may be relevant to the Veteran's appeal, they should be sought on remand, with any needed assistance from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his claimed cervical spine disability and headaches and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. Chris W. McKenney, dated prior to April 1996.  The RO should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should determine whether the VA doctor (John E. Fraley, M.D.) author of the May 2004 medical statement addressing this case, is available to author a new amendment providing more adequate detail in accordance with the December 2009 Joint Motion for Remand and Court Order.  If the doctor is not available, this determination should be clearly documented in the claims file.  Otherwise, the doctor should be asked to revisit the case and author an addendum to the May 2004 medical opinion that presents adequate detail to offer support for his conclusion, as directed in the December 2009 Joint Motion for Remand and Court Order.  A complete rationale for the opinion given in May 2004 should include sound medical principles and should address the pertinent evidence in the claims file.

Provide Dr. Fraley with the claims file for his review.  Dr. Fraley should pay particular attention to the Veteran's service medical records, including the report of the Veteran being kicked in the head while swimming and the physical examination findings and recorded history provided in the April 1971 service reserve examination.  Dr. Fraley should once again address whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran has a current cervical spine disorder and a headache disorder which is related to service, to include any injury in service.

If Dr. Fraley finds that another examination is needed such should be provided.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



